                        CASE 0:18-cr-00150-DWF-HB Document 42 Filed 01/24/19 Page 1 of 1


                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MINNESOTA

                                                  PLEA HEARING
UNITED STATES OF AMERICA,                           )          COURT MINUTES - CRIMINAL
                      Plaintiff,                    )
                                                    )   Case No:            CR 18-150(3) DWF/HB
                         v.                         )                       and CR 18-291 DWF
                                                    )   Date:               January 24, 2019
Joe Morris,                                         )   Court Reporter:     Lynne Krenz
                                     Defendant.     )   Courthouse:         St. Paul
                                                    )   Courtroom:          7C
                                                    )   Time Commenced:     11:11 AM
                                                    )   Time Concluded:     12:12 PM
                                                    )   Sealed Hearing Time:
                                                        Time in Court:       1 Hour & 1 Minute

Before Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:
  For Plaintiff: John Docherty and Julie Allyn, Assistant United States Attorney.
  For Defendant: Robert Richman, : CJA.

PROCEEDINGS:
  : Change of Plea Hearing.

       : PLEA:
          : Guilty as to Count(s): 2 & 4 of the Indictment for CR 18-150(2) DWF/HB.
          : Guilty as to Count(s): 1, 2 & 3 of the Superseding Indictment for CR 18-291 DWF.
       : Presentence Investigation and Report requested.
       : Defendant remanded to the custody of the U.S. Marshal.

                                                                                                   s/L. Sampson
                                                                                                 Courtroom Deputy




M:\templates\Plea.wpt                                                                               Form Modified: 04/2013
